    Case 1:20-cr-00064-TSE Document 93 Filed 09/24/20 Page 1 of 2 PageID# 600




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


    UNITED STATES OF AMERICA                                   No. 1:20-CR-64

              v.                                               The Honorable T.S. Ellis, III

    KEVIN HEWLETT,                                             Trial: October 6, 2020

                        Defendant.


              UNITED STATES’ NOTICE REGARDING VICTIM CONTACT

        Out of an abundance of caution for the rights of crime victims, as codified in the Crime

Victims’ Rights Act (18 U.S.C. § 3771), the United States files this notice that the victim

identified as “Minor Girl 1” in the indictment does not wish to be contacted again by the defense.

Minor Girl 1 is the victim in the Defendant’s charges of producing child pornography and

distributing child pornography. Her request of no contact was prompted by communications she

received from the defense that she felt were unfair and upsetting.

        On September 18, 2020, Minor Girl 1, the victim in this case, received a phone call from

defense counsel. In the course of a brief, two-minute conversation defense counsel told her: (1)

that he did not believe the current prosecution should be tried in federal court, but rather in state

court; (2) that the mandatory minimum term of imprisonment mandated by statute was too much

time for the offense; and (3) that he wanted to talk to her about her “relationship” with the

Defendant because it could help his defense. 1



1
 Additionally, prior to calling the victim, defense counsel sent an email indicating that was
representing the Defendant “on very serious charges (15 year mandatory minimum sentence)
arising from his relationship with [Minor Girl 1] and that he wanted to talk to her because “the
nature of [her] relationship with [the Defendant] could be helpful to his defense.”
  Case 1:20-cr-00064-TSE Document 93 Filed 09/24/20 Page 2 of 2 PageID# 601




       Without question, criminal defense attorneys, duty bound to serve the best interests of

their clients, can seek to interview witnesses before trial. The government has conferred with

defense counsel about his above communications with Minor Girl 1, and he has stated that he did

not suggest that defendant’s charges were Minor Girl 1’s fault. The government does not

criticize the defense’s intent in reaching out to Minor Girl 1. But the victim has relayed to the

United States that the remarks left her quite distressed and made her feel like she was being told

that she was at fault, an undue burden particularly in the context of a child sexual exploitation

crime. As a result, Minor Girl 1 requested that defense counsel no longer contact her. This

request has been communicated to defense counsel, who represented that he has no intention of

reaching out to this victim again.

       Crime victims have the right “to be treated with fairness and with respect for the victim’s

dignity and privacy.” 18 U.S.C. § 3771(a)(8). The United States in turn is required to make best

efforts to ensure that these rights are accorded to the victim. 18 U.S.C. § 3771(b)(1). The

United States thus files this Notice to duly document the crime victim’s wish to not be contacted

by the defense.

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

Date: September 24, 2020              By:                    /s/
                                              Gwendelynn Bills
                                              Special Assistant United States Attorney (LT)
                                              Nathaniel Smith, III
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Gwendelynn.E.Bills2@usdoj.gov



                                                 2
